Investor Presentation JP Morgan ConferenceJanuary 13, 2010 Exhibit 99 Company Overview nHeadquartered in St. Louis, Missouri nEstablished in nLargest contract manager ofrehabilitation services in hospitals andlong-term care settings, with over1,280 locations in 41 states nCompleted acquisition of TriumphHealthCare, a leading provider of long-term acute care hospitals (LTACHs),on Nov. 24, 2009 nAcquisition makes RehabCare thefourth largest post-acute hospitaloperator and third largest LTACHprovider in U.S. nYTD 9/30/09 pro forma revenues of$943 mm Hospital Rehabilitation Services (HRS) Division Skilled Nursing Rehabilitation Services (SRS) Division Hospital Division Geographic Presence Revenue Breakdown - YTD pro forma as of 9/30/09 SkilledNursing39% Hospital RehabServices14% Hospitals47% 13% Patient Discharge Destination1 LTACH / SNF IRF No post-acute care Hospice/Home Health 65% Acute carehospital 2 Market Overview 13% 2 MedPAC Data Book, June 2009; does not include Home Health orMedicare Advantage 3 Avalere Health LLC, April 2009; does not include Home Health orMedicare Advantage Medicare Post-Acute Spending (in billions) LTACHs
